Title: Thomas Jefferson to John Wood, 18 May 1818
From: Jefferson, Thomas
To: Wood, John


          
            Dear Sir
             Monticello May 18. 18.
          
          I deferred answering your favor of Apr. 22. until I could mention it’s contents to the Visitors of the Central college, whose semiannual meeting was to take place on the 10th inst. this however was a tribute of respect to your application, rather than from any expectation of effect from it; because circumstances had already put it beyond our power. our funds enable us, as yet, to establish but two professorships. Dr Cooper’s qualifications in the Physiological sciences, and in that of law also had already induced our engagement with him; and measures for procuring a classical teacher from Europe had brought us to the end of our tether. this, I know can be of no consequence with you in a country calling every where for the employment of such talents as yours, and where the choice of places will rest with yourself.—this letter shall be followed by an immediate return of your Mclaurin’s fluxions, which I would not have kept so long but in the belief that your absence on other business suspended your want of it. the grounds of the fluxionary calculus were what I wished to recover. these the early part of the 1st vol. has given me, and a general reinvestigation would require more time than the age of 75. will have to spare. I salute you with assurances of great esteem & respect.
          Th: Jefferson
        